                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  NICHOLAS D., 1                                      )
                                                      )
            Plaintiff,                                )
                                                      )
  vs.                                                 ) Cause No. 1:18-cv-2736-WTL-TAB
                                                      )
  ANDREW M. SAUL, Commissioner of the                 )
  Social Security Administration,                     )
                                                      )
            Defendant.                                )
                                                      )


                               ENTRY ON JUDICIAL REVIEW

        Plaintiff Nicholas D. requests judicial review of the final decision of the Defendant,

Andrew M. Saul, Commissioner of the Social Security Administration (“Commissioner”),

denying his applications for Disability Insurance Benefits (“DIB”) under Title II of the Social

Security Act (“the Act”) and Supplemental Security Income (“SSI”) under Title XVI of the Act.

The Court, having reviewed the record and the briefs of the parties, rules as follows.

                               I.      APPLICABLE STANDARD

        Disability is defined as “the inability to engage in any substantial gainful activity by

reason of a medically determinable mental or physical impairment which can be expected to

result in death, or which has lasted or can be expected to last for a continuous period of at least

twelve months.” 42 U.S.C. § 423(d)(1)(A). To be found disabled, a claimant must demonstrate




        1
        To protect the privacy interests of claimants for Social Security benefits, consistent with
the recommendation of the Court Administration and Case Management Committee of the
Administrative Office of the United States Courts, the Southern District of Indiana has opted to
use only the first name and last initial of non-governmental parties in its Social Security judicial
review opinions.
that his physical or mental limitations prevent his from doing not only his previous work, but any

other kind of gainful employment which exists in the national economy, considering his age,

education, and work experience. 42 U.S.C. § 423(d)(2)(A).

       In determining whether a claimant is disabled, the Commissioner employs a five-step

sequential analysis. At step one, if the claimant is engaged in substantial gainful activity, he is

not disabled, despite his medical condition and other factors. 20 C.F.R. § 404.1520(b). 2 At step

two, if the claimant does not have a “severe” impairment (i.e., one that significantly limits his

ability to perform basic work activities), he is not disabled. 20 C.F.R. § 404.1520(c). At step

three, the Commissioner determines whether the claimant’s impairment or combination of

impairments meets or medically equals any impairment that appears in the Listing of

Impairments, 20 C.F.R. pt. 404, subpt. P, App. 1, and whether the impairment meets the twelve-

month duration requirement; if so, the claimant is deemed disabled. 20 C.F.R. § 404.1520(d). At

step four, if the claimant is able to perform his past relevant work, he is not disabled. 20 C.F.R. §

404.1520(f). At step five, if the claimant can perform any other work in the national economy, he

is not disabled. 20 C.F.R. § 404.1520(g).

       In reviewing the ALJ’s decision, the ALJ’s findings of fact are conclusive and must be

upheld by this court “so long as substantial evidence supports them and no error of law

occurred.” Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). “Substantial evidence

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion,” id., and this Court may not reweigh the evidence or substitute its judgment for that

of the ALJ. Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008). To be affirmed, the ALJ must



       2
         The Code of Federal Regulations contains separate sections relating to DIB and SSI that
are identical in all respects relevant to this case. For the sake of simplicity, this Entry contains
citations to DIB sections only.
                                                  2
articulate her analysis of the evidence in her decision; while she “is not required to address every

piece of evidence or testimony presented,” she must “provide an accurate and logical bridge

between the evidence and her conclusion that a claimant is not disabled.” Kastner v. Astrue, 697

F.3d 642, 646 (7th Cir. 2012). “If a decision lacks evidentiary support or is so poorly articulated

as to prevent meaningful review, a remand is required.” Id. (citation omitted).

                                         II.     BACKGROUND

       The Plaintiff filed for DIB and SSI on November 10, 2015, alleging that he became

disabled on October 15, 2015. After denials at the initial and reconsideration levels, the Plaintiff

filed a request for a hearing before an ALJ. A video hearing was held on March 12, 2018, before

ALJ Genevieve Adamo. An impartial vocational expert appeared and testified. The ALJ issued

her decision denying the Plaintiff’s claim on April 26, 2018. After the Appeals Council denied

her request for review, the Plaintiff filed this timely appeal.

                                  III.         THE ALJ’S DECISION

       At step one of the sequential evaluation, the ALJ determined that the Plaintiff met the

insured status requirements of the SSA through December 31, 2020, and had not engaged in

substantial gainful activity since the alleged disability onset date. At steps two and three, the ALJ

concluded that the Plaintiff suffered from the following severe impairments: degenerative disc

disease, history of degloved left foot, gout, left hip degenerative findings with prior history of

acetabular fixation, major depressive disorder, bipolar disorder, obsessive compulsive disorder,

and post-traumatic stress disorder. At step four, the ALJ determined that, prior to that date, the

Plaintiff had the residual functional capacity (“RFC”)

       to perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
       no climbing ladders, ropes, or scaffolds; occasionally climbing ramps and stairs,
       balancing, stooping, kneeling, crouching, and crawling; no exposure to hazards such as
       unprotected heights and dangerous moving machinery; sit/stand option after 30

                                                    3
       minutes; can carry out simple instructions and routine and repetitive tasks; cannot
       perform work requiring a specific production rate such as assembly line work; can
       maintain attention and concentration for two-hour intervals; can respond appropriately
       to occasional changes in the workplace; and can have frequent interactions with
       supervisors, coworkers, and the general public.

R. at 16. The ALJ concluded that the Plaintiff was unable to perform his past relevant work but

that there were other jobs in the national economy that the Plaintiff could perform. Accordingly,

the ALJ concluded that Plaintiff was not disabled as defined by the Act.

                                IV.     EVIDENCE OF RECORD

       The medical evidence of record is aptly set forth in the parties’ briefs and need not be

recited here. Specific facts are set forth in the discussion section below where relevant.

                                       V.      DISCUSSION

       In his brief in support of his complaint, the Plaintiff purports to advance three arguments:

(1) the ALJ failed to give adequate weight to the opinion of Plaintiff’s treating source per 20

C.F.R. § 404.1527; (2) the ALJ erred at Step 3; and (3) the ALJ’s ultimate decision is

unsupported. 3

       A. Weight Given to Opinions of Consultative Examiner and Treating Source

       First, the Plaintiff argues that the ALJ erred by giving little weigh to the consultative

examiner, Dr. Leah Powell, and the opinion of a treating source, Barbara Wright. 4 He argues that


       3
           The Plaintiff’s third argument is a general argument based on an alleged error in the
weight the ALJ gave certain opinions and an alleged Step 3 error. Because the Plaintiff loses as
to the first two arguments, his third argument also fails.
         4
           Based on the filing date of the Plaintiff’s applications, the treating physician rule could
apply. Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018) (noting that the treating physician
rule applies only to claims filed before March 27, 2017). However, as a mental health counselor,
Ms. Wright is not an acceptable medical source. 20 C.F.R. § 1502(a). As such, the ALJ did not
have to give her opinion the controlling weight that a treating medical source’s opinion would
receive. Because Ms. Wright was not an acceptable medical source, the ALJ needed to only
consider her opinion and explain the weight given.

                                                  4
“the ALJ provided no rationale to account for consistency between these opinions of a treating

source and a consultative examiner.” Dkt. No. 12 at 7. Dr. Powell, a psychologist who saw the

Plaintiff once in February 2016 to perform a mental status examination, opined: “Given [the

Plaintiff’s] presentation and current level of functioning it appears that work-related activities are

contraindicated.” Dkt. No. 10-8 at 54. She assigned him a GAF score of 53, which indicated

moderate symptoms or difficulty in social, occupational, or school functioning. She also

determined that the Plaintiff had Obsessive Compulsive Disorder and recurrent major depressive

disorder, with a history of post-traumatic stress disorder and a provisional diagnosis of bipolar

disorder. The Plaintiff endorsed multiple symptoms, including impaired memory and

concentration.

          Ms. Wright, a mental health counselor, met with the Plaintiff once for thirty minutes in

February 2016, about a week after Dr. Powell did. (Dkt. No. 10-9 at 33-36). She opined, “[The

Plaintiff is unable to sustain employment and has applied for disability.” Dkt. No. 10-9 at 33.

The Plaintiff argues that these opinions of Ms. Wright and Dr. Powell are consistent with

longitudinal evidence, pointing to (1) records dated September 26, 2016, which showed that the

Plaintiff suffered from sleep disturbances and the inability to focus or stay awake during work;

and (2) a primary care appointment on July 13, 2017, where the Plaintiff was noted to be

depressed and angry and in a lot of pain and where he asked for and received a prescription for

Prozac.

          The ALJ found the following with regard to the claimant’s allegations of limitations from

medical impairments:

                  The claimant’s allegations of limitations from mental impairments were
          also not supported by the objective medical evidence. Although during the
          consultative examination by Dr. Powell on February 22, 2016 the claimant was



                                                   5
       noted to have rapid speech, a depressed and anxious mood and affect, and lower
       than expected remote memory, he was described by Ms. Poe-Ames as having good
       judgment, a normal mood and affect, and normal recent and remote memory on
       January 29, 2016 (Ex. 4F, 9F). During an assessment with Ms. Wright a week after
       the consultative examination, the claimant was noted to have panic attacks but also
       convincingly denied suicidal ideation and was described as having a good sense of
       humor (Ex. 8F). Again in September, November, and December 2016, Ms. Poe-
       Ames and Ms. Wiley observed the claimant to have good judgment, a normal
       mood and affect, and normal recent and remote memory (Ex. 9F). Moreover, the
       claimant’s record did not indicate that he saw a counselor or therapist for his
       mental impairments. The claimant was prescribed fluoxetine by his primary care
       team and testified that it was the best medication he has had (Ex. 9F).

R. at 19. The ALJ gave no weight to GAF score, noting that,

       Although a GAF score can offer some evidence regarding the severity of an
       individual’s mental impairments, it is not dispositive on the issue because it is a
       mere snapshot of an individual's ability to function at the time of that particular
       assessment. It also includes factors (such as legal, housing, or financial problems)
       which are not properly part of the disability analysis under the Social Security Act.
       Furthermore, the Commissioner of the Social Security Administration has declined
       to endorse the GAF scale for “use in Social Security and SSI disability programs”
       and has indicated that GAF scores have no “direct correlation to the severity
       requirements (of the) mental disorders listings.” See 65 Fed. Reg. 50764-65
       (August 21, 2000).

R. at 20. Further, the ALJ assigned weight as follows to the opinions of Dr. Powell and

Ms. Wright:

       The Administrative Law Judge gives little weight to the consultative examination
       by Dr. Powell (Ex. 4F). Dr. Powell opined that work activities were contraindicated,
       and this is ultimately unsupported by the longitudinal evidence. Similarly, Ms.
       Wright noted that the claimant was unable to sustain employment (Ex. 8F), and the
       Administrative Law Judge gives this little weight for the same reason described.
       Further, Ms. Wright is not an acceptable medical source.

Id.

       The Court finds that the ALJ’s adequately articulated why she gave each opinion the

weight she did, entitling her decision to deference. See Elder v. Astrue, 529 F.3d 408, 413, 416

(7th Cir. 2008). Because Ms. Wright was not an acceptable treating medical source, the ALJ

needed only to consider her opinion and explain the weight given. See 20 C.F.R. § 404.1527. The



                                                6
ALJ did so. Likewise, the opinion of non-treating source Dr. Powell was not entitled to

controlling weight. The ALJ explained why she gave little weight to those opinions and cited to

records that supported her determination that Ms. Wright’s and Dr. Powell’s assessments lack

support from the record.

       The Plaintiff also points to records from September 26, 2016, that showed sleep

disturbances and the ability to focus or stay awake during work and records from July 13, 2017,

that noted that the Plaintiff was depressed, angry, in a great deal of pain, and asked for and

received a prescription for Prozac. However, the September 26, 2016, records show that the

Plaintiff reported sleep disturbance because he was working evening shifts. The records note

“shift work disorder” and “work shift change.” Dkt. No. 10-10 at 11. With regard to the July 13,

2017, records, a follow-up visit that occurred on July 27, 2017, indicate that Plaintiff is “‘200%’

better. He’s actually happy and smiling today. Says life is better.” Dkt. No. 10-11 at 4.

       The Seventh Circuit has “repeatedly held that although an ALJ does not need to discuss

every piece of evidence in the record, the ALJ may not analyze only the evidence supporting

[his] ultimate conclusion while ignoring the evidence that undermines it.” Moore v. Colvin, 743

F.3d 1118, 1123 (7th Cir. 2014). However, the ALJ did not commit such an error. Rather, she

analyzed evidence that both supported and undermined her ultimate conclusion. As such, no

error occurred.

       B. Step 3 Error

       The Plaintiff’s entire argument on this alleged error is as follows:




                                                 7
Dkt. No. 12 at 8. 5

        The Plaintiff fails articulate any cogent argument on Step 3. In his reply brief, the

Plaintiff claims that he “is simply arguing that his combination of impairments from mental and

physical impairments, both adequately discussed in the original brief dated February 28, 2018,

resulted in greater limitations than those assessed by the ALJ.” Dkt. No. 15 at 2. It is unclear to

the Court how this argument relates to Step 3; the Plaintiff does not even attempt to articulate


        5
            The “original brief” contains the following argument:

        Based on the medical evidence detailed above, along with testimony, [the
        Plaintiff] is incapable of performing substantial gainful activity on a full time,
        competitive, and sustained basis. His facet arthritis and osteoarthritis should be
        evaluated under Listing 1.03 and 1.04A as evidenced by medical imaging,
        positive straight raise leg testing and the inability to have full range of motion
        despite a hip replacement.

Dkt. No. 10-7 at 78.
                                                   8
how his combined impairments meet or equal a Listing. Indeed, at no point does the Plaintiff

articulate what is required for a claimant to meet Listing 1.03 or 1.04. 6 “It is not this court’s

responsibility to research and construct the parties’ arguments,” Draper v. Martin, 664 F.3d

1110, 1114 (7th Cir. 2011); see Schaefer v. Universal Scaffolding & Equip., LLC, 839 F.3d 599,

607 (7th Cir. 2016) (“Perfunctory and undeveloped arguments are waived, as are arguments

unsupported by legal authority.”)). The Plaintiff has not demonstrated that remand in required on

this issue.

                                       VI.     CONCLUSION

        For the reasons set forth above, the decision of the Commissioner is AFFIRMED.

        SO ORDERED: 6/26/2019




Copies to all counsel of record via electronic communication.




        6
        In the Plaintiff’s statement of issues, he indicates that the ALJ erred at Step 3 by failing
to determine that the Plaintiff’s combination of impairments equaled Listings 12.04/12.06.
However, the brief itself mentions Listings 1.03 and 1.04.
                                                   9
